Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-3, 15-17 and 28 are allowed
	Claims 4-14, 18-27 and 29 stand canceled
	Dependency to claims remains unchanged
Reasons for Allowance
3.    	The most representative prior arts to BROSS B ET AL: (hereinafter Bross) “Versatile Video Coding (Draft 4)” JVET MEETING; 28190109 - 20198118; MARRAKECH, 9 March 2019 (2019-83-09; THE JOINT VIDEO EXPLORATION TEAM OF ISO/I EC JTC1/SC29/WG11 AND ITU-T SG.16 WP 3 Document: JVET-M1001-v6, and LIM Sung Chiang et al., (hereinafter Lim) WO 2020180162A1 in lieu of IDS KR1020190025958A Priority Date Mar. 06, 2019 in view of Kim Hui Yong et al., (hereinafter Kim) (AU2018202742A1), has been analyzed along with a new search and consideration. 
	It has been concluded that the art to Bross, is the most representative to the instant application. During the interview of Aug. 09, 2022, Applicants proposed an amendment to claims by which the art may be overcome which has been considered and adopted by Applicants in the amended claims, in summary being defined by determining whether a size of the current transform block satisfies a size threshold, wherein the size of the current transform block satisfies the size threshold where the size of the current transform block is greater than or equal to 4 and less than or equal to 16; and responsive to determining that the size of the current transform block satisfies the size threshold and that the current video block is partitioned using ISP, selecting a particular DST of the one or more DSTs as the selected transform type, wherein selecting the particular DST comprises selecting the particular DST regardless of an intra prediction mode selected to predict the current video block, wherein the particular DST is a DST-7. Bross disclosure relates to a transform type for a block partitioned using ISP being selected based on the intra prediction mode used to predict the block where in case the IntraSubpartitionsSplitType is not equal to ISP_NO_SPLIT, tyTypeHor and trTypeVer are specified in Table 8-15 depending on intraPredMode which does not specifically requires that selection of transform type be dependent on the intra prediction mode, any modification of Bross to select transform type adopted "regardless of an intra prediction mode" would directly contradict the  claimed matter of selecting a transform type "regardless of an intra prediction mode" as recited by claims. 
	Under this interpretation, the application is considered to be placed in condition for allowance.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/